DETAILED CORRESPONDENCE
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to Amendments and Remarks filed on 4 January 2021 as a response to the Non-Final Office Action issued 3 September 2020.  Claims 1-20 are pending and considered below.

Double Patenting
	Examiner acknowledges the filing on 4 January 2021 of a Terminal Disclaimer referencing previously issued patent 10,614,455 and as a result the rejection of all pending claims 1-20 under nonstatutory double patenting is removed.

Reasons for Allowance
Claims 1-20 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
The closest art of record, the combination of Royyuru et al. (20130080219) in view of Ortiz et al. (20140108263) and Speiser et al. (20160034826) discloses an apparatus, method and computer readable medium for modifying transaction credentials comprising: 
transmitting mobile terminal data from a mobile terminal, via a point-of-sale terminal, to a server of a computer network system, the mobile terminal data comprising a set of account data relating to the mobile terminal, 
identifying, by the server, a third-party VAS provider of the computer network system, from the plurality of third-party VAS providers, on a basis of the set of account data extracted from the mobile terminal data; 
formatting, by the integration controller of the server, the set of account data into a format that is usable for the identified third-party VAS provider, the set of account data being associated with a unique consumer account; and 
transmitting, by the server, the formatted set of account data from the server to the identified third-party VAS provider.

However, the combination of Royyuru in view of Ortiz and Speiser does not teach at least: 
	wherein the server includes an integration controller enabling the server to serve as an intermediary between the point-of-sale terminal and a plurality of third-party value-added service (VAS) providers, 
wherein the point-of-sale terminal does not perform processing on the mobile terminal data comprising the set of account data for enabling involvement of the third-party VAS providers' services, and 
wherein the merchant is not required to incorporate additional physical or virtual infrastructure; 
extracting, by the server of the computer network system, the set of account data at least partially from the mobile terminal data;



Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682